
	
		II
		110th CONGRESS
		2d Session
		S. 3106
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2008
			Mr. Leahy (for himself,
			 Mr. Cornyn, Mr.
			 Kohl, and Mr. Whitehouse)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 13 of title 17, United
		  States Code (relating to the vessel hull design protection), to clarify the
		  definitions of a hull and a deck.
	
	
		1.Vessel hull design protection
			(a)Short titleThis section may be cited as the
			 Vessel Hull Design Protection
			 Amendments of 2008.
			(b)Designs protectedSection 1301(a) of title 17, United
			 States Code, is amended by striking paragraph (2) and inserting the
			 following:
				
					(2)Vessel featuresThe design of a vessel hull, deck, or
				combination of a hull and deck, including a plug or mold, is subject to
				protection under this chapter, notwithstanding section
				1302(4).
					.
			(c)ExceptionsSection
			 1301(a) of title 17, United States Code, is amended by adding at the end the
			 following:
				
					(3)ExceptionsDepartment
				of Defense rights in a registered design under this chapter, including the
				right to build to such registered design, shall be determined solely by
				operation of section 2320 of title 10, the United States Code, or by the
				instrument under which the design was developed for the United States
				Government.
					.
			(d)DefinitionsSection 1301(b) of title 17, United
			 States Code, is amended—
				(1)in paragraph (2), by striking vessel
			 hull, including a plug or mold, and inserting vessel hull or
			 deck, including a plug or mold,;
				(2)by striking paragraph (4) and inserting the
			 following:
					
						(4)A hull is the exterior frame
				or body of a vessel, exclusive of the deck, superstructure, masts, sails,
				yards, rigging, hardware, fixtures, and other
				attachments.
						;
				and
				(3)by adding at the end the following:
					
						(7)A deck is the horizontal
				surface of a vessel that covers the hull, including exterior cabin and cockpit
				surfaces, and exclusive of masts, sails, yards, rigging, hardware, fixtures,
				and other
				attachments.
						.
				
